Citation Nr: 0413255	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
with the United States Naval Reserve from April 15, 1974 to 
May 16, 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
appellant testified at a Travel Board hearing before the 
undersigned in August 2003; a transcript of the hearing is of 
record.  


FINDING OF FACT

The appellant's left knee disorder is not shown to be related 
to service.  


CONCLUSION OF LAW

Service connection for a left knee disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2003); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  

VA has fully complied with the mandates of the VCAA.  The RO 
provided notification of the VCAA in June 2002 (prior to the 
decision appealed).  By this correspondence and the January 
2003 Statement of the Case (SOC), the appellant was advised 
of the controlling law and regulations and informed what 
evidence was of record and what evidence was needed to 
establish entitlement to the benefit sought.  The June 2002 
letter included notification of the changes in duty to assist 
resulting from the VCAA, and provided specific notice 
concerning the appellant's and VA's respective 
responsibilities in development of evidence.  Although the 
VCAA letter advised the appellant to submit additional 
evidence within 60 days, it went on to inform him that 
evidence received within a year would be considered.  In 
fact, everything received to date has been considered.  At 
the August 2003 Travel Board hearing, the undersigned granted 
a request for the case to be held in abeyance for 60 days so 
that the appellant could submit additional evidence in 
support of his claim.  Over eight months have passed since 
the Travel Board hearing and no additional evidence from the 
appellant has been received.  Advising him now to submit 
everything he has pertinent to his claim would serve no 
useful purpose.  

Regarding the duty to assist, the VCAA requires that VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is medical evidence of a left knee disorder, but 
there is no evidence of any left knee injury in service.  
Consequently, an examination is not necessary.  

The record includes service medical records and reports of 
post-service private medical treatment.  There is no 
indication that any pertinent evidence remains outstanding.  
All notice and duty to assist requirements are met.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review at this point.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


Factual Background

On examination prior to enlistment in January 1974, the 
appellant noted a history of right knee injury and, after 
several episodes of treatment for right knee pain within the 
first month of ACDUTRA, he was found physically unfit for 
duty and granted a medical discharge.  Service medical 
records are completely negative for any report of injury or 
treatment of the appellant's left knee.  

On private medical examination in July 1993, the impression 
was of a possible degenerative tear of the medial meniscus.  
Private medical records dated in May 1997 reveal a history of 
burn injuries to the lower extremities and an above-knee 
amputation of the right leg; the report noted a three-year 
history of mechanical left knee symptoms with an eight-month 
history of worsening medial joint line pain, along with 
clicking and giving way secondary to pain.  Arthroscopy 
revealed degenerative joint disease of the left knee, left 
medial plica, left lateral meniscus tear, and chronic ulcer 
on patellar surface.  On examination in December 1998, the 
appellant complained of constant aching with some sudden pain 
in the left knee; the assessment was "Left knee DJD and mild 
venous insufficiency in hypertension left lower extremity."  
On follow-up in February 1999, he reported continued 
significant aching and occasional sudden sharp pain in the 
left knee, worse with increasing activity.  X-rays indicated 
varus gonarthrosis.  

During the August 2003 Travel Board hearing, the appellant 
contended he was injured in service when two fellow 
servicemen were fighting in the barracks.  He reported that, 
when his bunk was overturned during the fight, he was thrown 
from the top rack and the steel frame of the bunk landed on 
the back of his legs.  The next day when he sought medical 
treatment, he was told he had internal knee damage requiring 
surgery, and was subsequently medically discharged.  He 
acknowledges that he did not report the accident because he 
was afraid the servicemen who had been fighting would get in 
trouble.  He contends, essentially, that, while he injured 
his right knee in a pre-service accident, his current left 
knee disorder stems from the injury suffered in service.  


Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, service connection 
can also be granted for certain enumerated chronic diseases, 
including arthritis, if manifested to a compensable degree 
within one year of separation from active service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  The Board notes that there is no evidence that the 
veteran was diagnosed with arthritis of the left knee in the 
first post-service year.  Regardless, as the appellant served 
less than 90 days of active duty, the presumptive provisions 
do not apply.  Id.  

The appellant contents that his left knee disorder is due to 
an injury in service.  However, his service medical records 
contain no mention of left knee complaints, injury or 
treatment.  While private medical records establish that the 
appellant has had left knee problems, there is no competent 
(medical) evidence relating such problems to service.  While 
the appellant is competent to testify concerning his left 
knee symptoms, as a layperson, he is not competent to 
attribute any symptoms to service or any injuries sustained 
in service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In cases such as this, where competent medical evidence of 
causation is essential, the appellant's lay statements alone 
are not sufficient to establish a claim for service 
connection.  Espiritu, 2 Vet. App. at 495.  Furthermore, the 
passage of time between the appellant's period of ACDUTRA and 
the first clinical documentation of a left knee disability 
also mitigates against the claim..  

During the August 2003 hearing, the appellant was informed by 
the undersigned that, although service medical records are 
negative for a left knee injury, the injury could still be 
shown to have occurred in service through secondary sources, 
such as statements from fellow servicemen who had knowledge 
of the injury.  No such evidence has been submitted.  

The Board has considered the possibility of further 
development to determine the etiology of any current left 
knee disorder; however, in the absence of any objective 
evidence of complaint or injury of the left knee in service, 
any nexus opinion would be based entirely on speculation, and 
would have no probative value.  


ORDER

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



